 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4

 5     VENICE PI, LLC,

                             Plaintiff,
 6
           v.                                          C17-1219 TSZ
 7
       JASMINE PATERSON; and                           MINUTE ORDER
 8
       CHRISTINA BANNON-DURANT,
 9                           Defendants.
10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:

12           (1)    On April 22, 2019, plaintiff filed a notice of voluntary dismissal, docket
     no. 59, purporting to dismiss its claims without prejudice. With respect to defendant
13   Jasmine Paterson, who has not appeared in the action, plaintiff’s notice will be treated as
     dismissing its claims without prejudice. With respect to defendant Christina Bannon-
14   Durant, however, who is represented by counsel, and who filed an objection, docket
     no. 57, to plaintiff’s response, docket no. 56, to the Minute Order entered October 19,
15   2018, docket no. 55, in which she sought attorney’s fees pursuant to the Copyright Act,
     plaintiff’s notice is treated as a motion to dismiss, and it is NOTED for May 24, 2019.
16   Any response shall be filed on or before May 20, 2019, and any reply shall be filed by the
     new noting date.
17
            (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 25th day of April, 2019.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Karen Dews
22                                                    Deputy Clerk

23

     MINUTE ORDER - 1
